             Case 2:18-cr-00256-MCE Document 117 Filed 09/15/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN A. FOGERTY
   JASON HITT
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-256 MCE
12
                                  Plaintiff,            STIPULATION TO CONTINUE STATUS
13                                                      CONFERENCE AND EXCLUDE TIME
                           v.                           PERIODS UNDER SPEEDY TRIAL ACT;
14                                                      ORDER
     ANTONIO LONG ANDREWS,
15                                                      DATE: September 16, 2021
                                 Defendant.             TIME: 10:00 a.m.
16                                                      COURT: Hon. Morrison C. England, Jr.
17

18                                                STIPULATION
19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
20 through defendant’s counsel of record, hereby stipulate as follows:
21          1.     By previous order, this matter was set for a status conference on September 16, 2021.
22 ECF No. 115.

23          2.     The parties request that the Court vacate the September 16, 2021, status conference, and
24 reset it for October 21, 2021, at 10:00 a.m., excluding time between September 16, 2021 and October

25 21, 2021 (the newly set status conference), under Local Code T4 for defense preparation.

26          3.     The parties agree and stipulate, and request that the Court find the following:
27                 a)      The government has represented that the discovery associated with this case
28          includes tens of thousands of pages of law enforcement reports and forensic reports of numerous

      STIPULATION TO CONTINUE STATUS CONFERENCE         1
30    AND EXCLUDE TIME
             Case 2:18-cr-00256-MCE Document 117 Filed 09/15/21 Page 2 of 3


 1          electronic devices, video recordings, and audio recordings of hundreds of telephone calls

 2          intercepted pursuant to Title III wiretap orders entered by this Court. All of this discovery has

 3          been either produced directly to counsel and/or made available for inspection and copying.

 4                 b)      Counsel for defendant desires additional time to review and analyze the

 5          voluminous discovery and information gathered therefrom with her client, who is currently

 6          incarcerated at the Sacramento County Jail. In light of the volume of discovery and the various

 7          forms in which it exists (e.g., reports, audio and video files), counsel for the defendant seeks

 8          more time to conduct her review and prepare for trial.

 9                 c)      Counsel for defendant believes that failure to grant the above-requested

10          continuance would deny her the reasonable time necessary for effective preparation, taking into

11          account the exercise of due diligence.

12                 d)      The government does not object to the continuance.

13                 e)      Based on the above-stated findings, the ends of justice served by continuing the

14          case as requested outweigh the interest of the public and the defendant in a trial within the

15          original date prescribed by the Speedy Trial Act.

16                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17          et seq., within which trial must commence, the time period of September 16, 2021, through

18          October 21, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

19          [Local Code T4] because it results from a continuance granted by the Court at defendant’s

20          request on the basis of the Court’s finding that the ends of justice served by taking such action

21          outweigh the best interest of the public and the defendant in a speedy trial.

22          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

23 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

24 must commence.

25 ///

26 ///
27 ///

28 ///

      STIPULATION TO CONTINUE STATUS CONFERENCE           2
30    AND EXCLUDE TIME
            Case 2:18-cr-00256-MCE Document 117 Filed 09/15/21 Page 3 of 3


 1        IT IS SO STIPULATED.

 2
     Dated: September 14, 2021                         PHILLIP A. TALBERT
 3                                                     Acting United States Attorney
 4
                                                       /s/ BRIAN A. FOGERTY
 5                                                     BRIAN A. FOGERTY
                                                       Assistant United States Attorney
 6

 7
     Dated: September 14, 2021                         /s/ TONI WHITE
 8                                                     TONI WHITE
 9                                                     Counsel for Defendant
                                                       Antonio Long Andrews
10

11

12
                                                 ORDER
13
          IT IS SO ORDERED.
14

15
          Dated: September 15, 2021
16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION TO CONTINUE STATUS CONFERENCE     3
30   AND EXCLUDE TIME
